 


109 HR 185 RH: Program Assessment and Results Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 12 
109th CONGRESS 1st Session 
H. R. 185 
[Report No. 109–26] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Platts (for himself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Government Reform 
 
 
March 17, 2005 
Additional sponsor: Mr. Mario Diaz-Balart of Florida  
 
 
March 17, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To require the review of Government programs at least once every 5 years for purposes of evaluating their performance. 
 
 
1.Short titleThis Act may be cited as the Program Assessment and Results Act. 
2.FindingsCongress finds that— 
(1)inefficiency and ineffectiveness in Federal programs undermines the confidence of the American people in the Government and reduces the Federal Government’s ability to adequately address vital public needs; 
(2)insufficient information on program performance seriously disadvantages Federal managers in their efforts to improve program efficiency and effectiveness; 
(3)congressional policy making, spending decisions, and program oversight are handicapped by insufficient attention to program performance and results; 
(4)programs performing similar or duplicative functions that exist within a single agency or across multiple agencies should be identified and their performance and results shared among all such programs to improve their performance and results; 
(5)advocates of good government continue to seek ways to improve accountability, focus on results, and integrate the performance of programs with decisions about budgets; 
(6)with the passage of the Government Performance and Results Act of 1993, the Congress directed the executive branch to seek improvements in the effectiveness, efficiency, and accountability of Federal programs by having agencies focus on program results; and 
(7)the Government Performance and Results Act of 1993 provided a strong framework for the executive branch to monitor the long-term goals and annual performance of its departments and agencies. 
3.PurposeThe purposes of this Act are— 
(1)to improve the Government Performance and Results Act of 1993 by implementing a program assessment and evaluation process that attempts to determine the strengths and weaknesses of Federal programs with a particular focus on the results produced by individual programs; 
(2)to use the information gathered in the assessment and evaluation process to build on the groundwork laid in the Government Performance and Results Act of 1993 to help the executive branch make informed management decisions and evidence-based funding requests aimed at achieving positive results; and 
(3)to provide congressional policy makers the information needed to conduct more effective oversight, to make better-informed authorization decisions, and to make more evidence-based spending decisions that achieve positive results for the American people. 
4.Program assessment 
(a)Requirement for program assessmentsChapter 11 of title 31, United States Code, as amended by the Government Performance and Results Act of 1993, is amended by adding at the end the following new section: 
 
1120.Program assessment 
(a)AssessmentThe Director of the Office of Management and Budget to the maximum extent practicable shall conduct, jointly with agencies of the Federal Government, an assessment of each program at least once every 5 fiscal years. 
(b)Assessment requirementsIn conducting an assessment of a program under subsection (a), the Director of the Office of Management and Budget and the head of the relevant agency shall— 
(1)coordinate to determine the programs to be assessed; and 
(2)evaluate the purpose, design, strategic plan, management, and results of the program, and such other matters as the Director considers appropriate. 
(c)Criteria for identifying programs to assessThe Director of the Office of Management and Budget shall develop criteria for identifying programs to be assessed each fiscal year. In developing the criteria, the Director shall take into account the advantages of assessing during the same fiscal year any programs that are performing similar functions, have similar purposes, or share common goals, such as those contained in strategic plans under section 306 of title 5. To the maximum extent possible, the Director shall assess a representative sample of Federal spending each fiscal year. 
(d)Criteria for more frequent assessmentsThe Director of the Office of Management and Budget shall make every effort to assess programs more frequently than required under subsection (a) in cases in which programs are determined to be of higher priority, special circumstances exist, improvements have been made, or the head of the relevant agency and the Director determine that more frequent assessment is warranted. 
(e)PublicationAt least 90 days before completing the assessments under this section to be conducted during a fiscal year, the Director of the Office of Management and Budget shall— 
(1)make available in electronic form through the Office of Management and Budget website or any successor website, and provide to the Committee on Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate— 
(A)a list of the programs to be assessed during that fiscal year; and 
(B)the criteria that will be used to assess the programs; and 
(2)provide a mechanism for interested persons to comment on the programs being assessed and the criteria that will be used to assess the programs. 
(f)Report 
(1)The results of the assessments conducted during a fiscal year shall be submitted in a report to Congress at the same time that the President submits the next budget under section 1105 of this title after the end of that fiscal year. 
(2)The report shall— 
(A)include the performance goals for each program assessment; 
(B)specify the criteria used for each assessment; 
(C)describe the results of each assessment, including any significant limitation in the assessments; 
(D)describe significant modifications to the Federal Government performance plan required under section 1105(a)(28) of this title made as a result of the assessments; and 
(E)be available in electronic form through the Office of Management and Budget website or any successor website. 
(g)Classified information 
(1)With respect to program assessments conducted during a fiscal year that contain classified information, the President shall submit on the same date as the report is submitted under subsection (f)— 
(A)a copy of each such assessment (including the classified information), to the appropriate committees of jurisdiction of the House of Representatives and the Senate; and 
(B)consistent with statutory law governing the disclosure of classified information, an appendix containing a list of each such assessment and the committees to which a copy of the assessment was submitted under subparagraph (A), to the Committee on Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate. 
(2)Upon request from the Committee on Government Reform of the House of Representatives or the Committee on Governmental Affairs of the Senate, the Director of the Office of Management and Budget shall, consistent with statutory law governing the disclosure of classified information, provide to the Committee a copy of— 
(A)any assessment described in subparagraph (A) of paragraph (1) (including any assessment not listed in any appendix submitted under subparagraph (B) of such paragraph); and 
(B)any appendix described in subparagraph (B) of paragraph (1). 
(3)In this subsection, the term classified information refers to matters described in section 552(b)(1)(A) of title 5. 
(h)Inherently Governmental functionsThe functions and activities authorized or required by this section shall be considered inherently Governmental functions and shall be performed only by Federal employees.. 
(b)GuidanceNot later than 6 months after the date of the enactment of this Act, the Director of the Office of Management and Budget shall prescribe guidance to implement the requirements of section 1120 of title 31, United States Code, as added by subsection (a), including guidance on a definition of the term program. 
(c)Conforming and clerical amendments 
(1)Section 1115(g) of title 31, United States Code, is amended by striking 1119 and inserting 1120. 
(2)The table of sections at the beginning of chapter 11 of title 31, United States Code, is amended by adding at the end the following: 
 
 
1120. Program assessment. 
5.Strategic planning amendments 
(a)Change in deadline for strategic planSubsection (a) of section 306 of title 5, United States Code, is amended by striking No later than September 30, 1997, and inserting Not later than September 30 of each year following a year in which an election for President occurs, beginning with September 30, 2005,. 
(b)Change in period of coverage of strategic planSubsection (b) of section 306 of title 5, United States Code, is amended to read as follows: 
 
(b)Each strategic plan shall cover the 4-year period beginning on October 1 of the year following a year in which an election for President occurs.. 
 
 
March 17, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
